THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road—Munster, Indiana 46321-1678 September 24, 2009 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-2960 CFS BANCORP, INC. DECLARES CASH DIVIDEND MUNSTER, IN – September 24, 2009 - CFS Bancorp, Inc. (NASDAQ:CITZ) announced that its Board of Directors on September 21, 2009 declared a quarterly cash dividend of $0.01 per share payable on October 30, 2009 to stockholders of record on October 9, 2009.This dividend is unchanged from the prior quarter’s dividend. CFS Bancorp, Inc. is the parent of Citizens Financial Bank, a $1.1 billion asset federal savings bank.Citizens Financial Bank is an independent bank focusing its people, products and services on helping individuals, businesses and communities be successful.The
